                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

ALBERTA ROSE JOSEPHINE JONES,                     )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )      Case No. CIV-19-979-J
                                                  )
SHANDA L. ADAMS and                               )
RICK DANE MOORE,                                  )
                                                  )
               Defendants.                        )

                                  OPINION AND ORDER

       Before the Court is Plaintiff’s pro se Complaint alleging that Defendants Shanda L. Adams

and Rick Dane Moore “began posting online that they were ‘selling’ cybercurrency.” Compl.

[Doc. No. 1] at 4. Plaintiff alleges that Defendants “are bullies and have threatened to harm [her].

They are ‘cyber bullies.’” Id. Plaintiff seeks a protective order requiring Defendants “to have

absolutely no contact with [her] whatsoever under any circumstances.” Id. Plaintiff alleges federal

question jurisdiction under the Securities and Exchange Commission (SEC) Whistleblower

Protection Program and the False Claims Act (FCA). Id. at 3. The Court has reviewed Plaintiff’s

Complaint and finds that it should be dismissed upon filing as frivolous.

       District courts have the inherent power to manage their dockets. See United States v.

Schneider, 594 F.3d 1219, 1226 (10th Cir. 2010) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630-31 (1962); United States v. Nicholson, 983 F.2d 983, 988 (10th Cir. 1993)). This power

includes the ability to “dismiss a frivolous or malicious action . . . even in the absence of [a]

statutory provision.” Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 307-08

(1989) (internal quotation marks omitted). In considering whether to dismiss a claim sua sponte

for failure to state a claim under rule 12(b)(6) of the Federal Rules of Civil Procedure, the court

must accept as true all factual allegations in the complaint and must draw all reasonable inferences
in the plaintiff’s favor. See Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). In reviewing

a pro se complaint, the court applies the same legal standards applicable to pleadings that counsel

drafts, but the complaint must be liberally construed. See id. at 1110. However, “[t]he broad

reading of the plaintiff’s complaint does not relieve the plaintiff of alleging sufficient facts on

which a recognized legal claim could be based.” Id.; see also Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (explaining that “a complaint must contain sufficient factual matter, accepted as true, to

state a claim for relief that is plausible on its face” (internal quotation marks omitted)).

I.     SEC Whistleblower Protection Program

       Here, Plaintiff seeks a protective order under the SEC Whistleblower Protection Program.

Plaintiff does not specify federal statutes related to this program, but under federal law,

whistleblowers who report violations of securities law are protected by the Sarbanes-Oxley Act of

2002, 116 Stat. 745 (Sarbanes-Oxley), and the 2010 Dodd-Frank Wall Street Reform and

Consumer Protection Act, 124 Stat. 1376 (Dodd-Frank). See Digital Realty Tr., Inc. v. Somers,

138 S. Ct. 767, 772 (2018). Both Acts protect whistleblowers in specific circumstances; but none

of those circumstances are indicated by Plaintiff’s factual allegations.

       Congress passed Sarbanes-Oxley to “‘protect investors by improving the accuracy and

reliability of corporate disclosures.’” Genberg v. Porter, 882 F.3d 1249, 1253-54 (10th Cir. 2018)

(quoting 116 Stat. 745, 745). To further this goal, Sarbanes-Oxley protects employees of publicly

traded companies who report violations of federal securities law. 18 U.S.C. § 1514A; Genberg,

882 F.3d at 1254. Sarbanes-Oxley protects such whistleblowers by allowing suit against the

company or its officers for employment retaliation. 18 U.S.C. § 1514A; Genberg, 882 F.3d at

1254. Whistleblower protection under Sarbanes-Oxley requires, among other things, a showing

that the employee engaged in protected activity and suffered an unfavorable employment action.

Genberg, 882 F.3d at 1254; Lockheed Martin Corp. v. Admin. Review Bd., U.S. Dep’t of Labor,
                                                   2
717 F.3d 1121, 1129 (10th Cir. 2013). The anti-retaliation procedures under Sarbanes-Oxley

include an administrative-exhaustion requirement. See 18 U.S.C. § 1514A(b)(1)(A); Digital

Realty Tr., Inc., 138 S. Ct. at 774-75.

       Congress passed Dodd-Frank in response to perceived shortcomings in financial

regulation, including the SEC’s need for additional means with which to regulate securities

markets. Digital Realty Tr., Inc., 138 S. Ct. at 773. Dodd-Frank established “‘a new, robust

whistleblower program designed to motivate people who know of securities law violations to tell

the SEC.’”    Id. (quoting S. Rep. No. 111-176, p. 38 (2010)).         Dodd-Frank also protects

whistleblowers from employment discrimination in retaliation for providing such information. 15

U.S.C. § 78u–6; Digital Realty Tr., Inc., 138 S. Ct. at 773-74. Unlike the initial administrative

process under Sarbanes-Oxley, the anti-retaliation procedures under Dodd-Frank permit a

whistleblower to sue a current or former employer directly in federal district court. See 15 U.S.C.

§ 78u–6(h)(1)(B)(i); Digital Realty Tr., Inc., 138 S. Ct. at 775.

       Though Plaintiff cites the SEC Whistleblower Protection Program as the basis for seeking

a protective order against Defendants, neither Sarbanes-Oxley nor Dodd-Frank provides for

protective orders such as Plaintiff seeks. See 18 U.S.C. § 1514A(c); 15 U.S.C. § 78u-6(h).

Moreover, though Plaintiff attached to the Complaint a letter indicating that she had submitted

information to the SEC Whistleblower Program, see Compl., Exh. 1 [Doc. No. 1-1], Plaintiff’s

minimal statement of her claim does not allege that such information related to a securities law

violation or that she suffered employment retaliation for providing such information. See Compl.

at 4. Indeed, Plaintiff does not identify the Defendants as her employers, see Compl. at 3, and the

Court takes judicial notice of prior filings by Plaintiff in which she identifies Defendants as

attorneys adverse to her. See, e.g., Jones v. Jones, No. CIV-17-1287-HE (W.D. Okla. Nov. 30,



                                                  3
2017) (Complaint at 10); Jones v. USAA Cas. Ins. Co., et al., No. CIV-17-1324-G (W.D. Okla.

Aug. 8, 2018) (Motion to Disqualify).1 As such, Plaintiff has failed to allege facts upon which

relief can be granted under either Sarbanes-Oxley or Dodd-Frank. See Fed. R. Civ. P. 12(b)(6).

II.    False Claims Act

       Similarly, the FCA protects against whistleblowers in specific circumstances, though none

of those circumstances is indicated by Plaintiff’s factual allegations. The FCA provides for civil

actions by the federal government to recover damages for false or fraudulent claims for payment.

31 U.S.C. §§ 3729-3733; United States ex rel. Reed v. KeyPoint Gov’t Sols., 923 F.3d 729, 735-

36 (10th Cir. 2019). The qui tam provisions of the FCA authorize a private person, known as a

relator, to initiate FCA actions for the benefit of the federal government by alleging that a third

party made fraudulent claims for payment to the government. See 31 U.S.C. § 3730(b); Reed, 923

F.3d at 736. Recognizing the risks relators face as prospective whistleblowers, the FCA prohibits

employers from retaliating against employees who try to stop violations of the FCA. 31 U.S.C. §

3730(h); Reed, 923 F.3d at 736, 738. To qualify for whistleblower protection, an employee must

show that he or she engaged in specific types of activity that qualify as “protected activity” and

faced employment discrimination as a result of the protected activity. Reed, 923 F.3d at 738; Potts

v. Ctr. for Excellence in Higher Educ., Inc., 908 F.3d 610, 613-14 (10th Cir. 2018).

       Though Plaintiff cites the FCA as the basis for seeking a protective order against

Defendants, the FCA does not provide for protective orders such as Plaintiff seeks. See 31 U.S.C.

§ 3730(h). Moreover, Plaintiff has failed to plead any facts supporting an FCA claim. At



1
  A court may “exercise [its] discretion to take judicial notice of publicly-filed records in [its]
courts and certain other courts concerning matters that bear directly upon the disposition of the
case at hand.” Baca v. Colorado Dep’t of State, 935 F.3d 887, 903 n.2 (10th Cir. 2019) (internal
quotation marks omitted). Here, a review of the Court’s records indicates that Defendants have
represented Plaintiff’s ex-husband in litigation against Plaintiff.
                                                4
minimum, she has not alleged that Defendants made fraudulent claims for payment, as required

for a qui tam action; nor that she has faced employment retaliation due to engaging in protected

activity, as required for a retaliation claim. Additionally, Plaintiff filed her complaint pro se and

courts that have examined the issue have concluded that a plaintiff proceeding pro se may not act

as a relator. See, e.g., Gunn v. Credit Suisse Group AG., 610 F. App’x 155, 157 (3d Cir. 2015);

Jones v. Jindal, 409 F. App’x 356 (D.C. Cir. 2011); United States ex rel. Mergent Servs. v.

Flaherty, 540 F.3d 89, 93-94 (2d Cir. 2008); Timson v. Sampson, 518 F.3d 870, 873-74 (11th Cir.

2008) (per curiam); Stoner v. Santa Clara Cnty. Office of Educ., 502 F.3d 1116, 1126-28 (9th Cir.

2007); United States ex rel. Brooks v. Lockheed Martin Corp., 237 F. App’x 802 (4th Cir. 2007);

United States ex rel. Lu v. Ou, 368 F.3d 773, 775-76 (7th Cir. 2004), rev’d on other grounds, 556

U.S. 928 (2009). As such, Plaintiff has failed to allege facts upon which relief can be granted

under the FCA. See Fed. R. Civ. P. 12(b)(6).

III.   Conclusion

       Because Plaintiff’s Complaint is devoid of a factual basis for any cognizable claim under

Sarbanes-Oxley, Dodd-Frank, or the FCA, the Court finds that it is meritless and should be

dismissed. “Dismissal of a pro se complaint for failure to state a claim is proper only where it is

obvious that the plaintiff cannot prevail on the facts [she] has alleged and it would be futile to give

[her] an opportunity to amend.” Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 806 (10th Cir.

1999). “Although dismissals under Rule 12(b)(6) typically follow a motion to dismiss . . . a court

may dismiss sua sponte when it is patently obvious that the plaintiff could not prevail on the facts

alleged, and allowing [her] the opportunity to amend [her] complaint would be futile.” Hall, 935

F.2d at 1109-1110 (internal quotation marks omitted). Though a district court generally should

allow leave to amend when a pro se plaintiff is close to stating a claim but is not quite there, see

id. at 1110, here Plaintiff is not close. Moreover, Plaintiff is under filing restrictions due to her
                                                  5
litigation history and has been advised that, though she is “a pro se litigant and should not be

expected to evaluate or plead potential claims with the accuracy or specificity of someone trained

in the law[, her] history of meritless positions goes beyond what might be excused on that basis.”

Jones v. Jones, No. CIV-18-1193-HE (W.D. Okla. Dec. 17, 2018) (Order), at 6; Jones v. Jones,

No. CIV-18-1193-HE (W.D. Okla. Jan. 7, 2019) (Order); Jones v. Jones, No. CIV-18-1171-HE

(W.D. Okla. Jan. 7, 2019) (Order). The Court further finds that amendment by Plaintiff would be

futile and hereby DISMISSES the Complaint with prejudice.

       IT IS SO ORDERED this 15th day of January, 2020.




                                                6
